Defendant claims that he was deprived of his right to a speedy sentencing as a result of the six and one-half year delay between the entry of his guilty plea and sentence. Defendant, having twice absconded after providing different names and birth dates in connection with his September 1987 plea of guilty in the instant matter and his March 1989 arrest on misdemeanor drug charges, was the party responsible for the delay until October 1992, when State authorities were notified by Federal authorities that defendant was in their custody for conspiracy to import cocaine. We would also find that in the absence of the adjournment minutes, the record is inadequate to permit review of whether the delay after October 1992 was unreasonable within the meaning of CPL 380.30 (1) (see, People v Drake, 61 NY2d 359). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Rubin, Nardelli and Williams, JJ.